Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 13, and 18 have been amended.
Claims 1-4, 6-16, and 18-20 are still pending for consideration. 
Allowable Subject Matter
Applicant’s arguments, see “Remarks” filed on July 01, 2022 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. 
Claims 1-4, 6-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the closest prior arts are Huang et al. (US 20160232425 A1) and Buckler et al. (US 20190180153 A1).
Regarding claim 1, Huang et al. teaches a computer-implemented method for processing digital images (see para [0055]; “the imaging device 110 is a stand-alone imaging system operable to capture an image of a tissue sample which is relayed to computer system 100 for processing and analysis, as further described herein. The captured image may be a digital pixelated image formed by image data comprising a plurality of pixels”) , the method comprising: receiving one or more digital medical images  (see para [0054]; “transforming an original captured tissue image into a digitally-enhanced displayed tissue image that facilitates a medical diagnosis are stored on computer readable medium 124” see also para [0055]; “The imaging device captures the tissue sample with sufficient resolution to permit identification of different tissue types for analysis and classification as normal or diseased tissue”); determining whether the one or more digital medical images includes at least one salient region  (see para [0086]; “In step 220, the processor 122 generates a heat map which visually indicates or displays the tissue types of interest or medically suspect high-risk tissues. In step 225, the processor 122 overlays the heat map onto the original tissue image to form a composite image that is digitally enhanced in a manner which visually highlights the tissue types of interest or medical high-risk tissues. In one embodiment, the tissues of interest or high-risk tissues may appear darker than other tissues which are not of interest to the inquiry” Note: in FIG.2 a heat map to indicate high risk tissues is construed as salient features); upon determining that the one or more digital medical images includes the at least one salient region, predicting, by a trained machine learning system at least one value corresponding to the at least one salient region (see para [0089]; “In order for the computer-aided diagnostic system 100 to accurately identify and classify tissue structures present in the image sample, a machine learning technique is used to program computer system 120, and more specifically to train an artificial neural network classifier of the system… Neural network classifiers comprise a software routine which builds a computational model based on image training inputs (e.g. histology images) that allows the computer system to identify different tissue types”); and outputting the at least one value to an electronic storage device and/or display (see para [0096]; “The result is output to a database in block 370 where a training dataset being built by the training process 300 is stored for use by the processor during testing the original digital tissue image. The training dataset is available to and retrievable by the computer system 120 for use by the neural network classifier module of the program instructions to classify the tissue types found in the original digital tissue image 401 as represented by step/block 375”). Huang does not teach as further claimed, but
Buckler et al. teach predict at least one continuous value (see para [0083]; “In further example embodiments false color representations in the enriched data set may have continuous values across pixel or voxel locations” see also para [0126]; “FIG. 30 provides an example of biological properties (including e.g., tissue characteristics, morphology, etc.) for phenotyping lung lesions, according to the present disclosure. Note that in example embodiments, false colors may be represented as continuous values rather than discrete values with respect to one or more of these biological properties” and para [0132]; “The systems and methods of the present disclosure correctly predicted their respective outcomes”), the predicting comprising incorporating spatial characteristics corresponding to the at least one salient region (see para [0059]; “In contrast, the systems and methods of the present disclosure employ a hierarchical inference scheme including intermediary steps of determining spatially-resolved image features and time-resolved kinetics at multiple levels of biologically-objective components of morphology, composition and structure which are subsequently utilized to draw clinical inferences” see also para [0182]; “An alternative view of the analyte map is as a spatial map of probability for a given analyte. At any given point during inference, analyte blobs can be defined using the full width half max rule. Using this rule, for each local maxima of probability for that analyte a region is grown outward to a lower threshold of half the local maxima value. Note that this 50% value is a tunable parameter. Spatial regularization of blobs can be done here by performing some curvature evolution on probability maps in order to keep boundaries more realistic (smooth with few topological holes). Note that different possible putative blobs of different analyte classes may in general have spatial overlap because until one collapses the probabilities these represent alternative hypotheses for the same pixel and hence the modifier ‘putative’”), wherein the spatial characteristics are from disparate regions in the one or more digital medical images (see para [0069]; “(i) semantic segmentation to identify and classify regions of interest (e.g., which may be representative of quantitative biological analytes) (ii) spatial unwrapping to convert cross-sections of a tubular structure (e.g., a vein/artery cross section) into rectangles, and (iii) application of a trained CNN to read the annotated rectangles and identify which phenotype (e.g., stable or unstable plaque and/or normal or abnormal FFR) it pertains to, and/or predicted time to event (TTE). Note that by training and testing a CNN with an unwrapped dataset (with unwrapping) vs a donut dataset (without unwrapping) it can be demonstrated that unwrapping improves validation accuracy for each particular implementation” see also para [0078]; “the systems and methods of the present disclosure may merge disparate typing systems, the class map may be changed, or other variations. For FFR phenotypes, values such as normal or abnormal may be used, and/or numbers may be used, to facilitate comparison with physical FFR for example”). 
However, the combination of Huang et al. and Buckler et al. fails to disclose or reasonably suggest that “the spatial characteristics being incorporated by: concatenating coordinates to pixels or voxels of the one or more digital medical images, appending the coordinates to the pixels or voxels during processing by the machine learning system, and/or self-selecting salient reions in input to processing by the machine learning system”

Regarding claims 2-4, 6-12 these claims depend directly or indirectly on an allowable base claim and are therefore allowable for the reasons stated supra.
Re Claim 13, is allowable for the same reason as independent claim 1 discussed above.
Regarding claims 14-16, these claims depend directly or indirectly on an allowable base
claim and are therefore allowable for the reasons stated supra.
Re Claim 18, is allowable for the same reason as independent claim 1 discussed above.
Regarding claims 19-20, these claims depend directly or indirectly on an allowable base
claim and are therefore allowable for the reasons stated supra.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WINTA GEBRESLASSIE/            Examiner, Art Unit 2668   

/VU LE/            Supervisory Patent Examiner, Art Unit 2668